Case Number: KC-2021 -0486
                 Case 1:21-cv-00276-WES-PAS
gﬂi‘yﬁ‘tﬁ”g/ggggtg1sfg§9°$a§b                 Document
                             1:21-cv-00276 Document    3 Filed
                                                    1 Filed     06/29/21
                                                            06/29/21  PagePage
                                                                           1 of 1
                                                                                3 of 38 PageID
                                                                                  PagelD  #: 1 #: 17
Envelope: 31 68389
Reviewer: Lindsay Z.




                                                               UNITED STATES DISTRICT COURT
                                                                 DISTRICT OF RHODE ISLAND


                       KERRI NEILL,
                                            Plaintiff,


                       V.                                                                                 REMOVED FROM:
                                                                                                          RHODE ISLAND SUPERIOR COURT
                       AMERICAN HONDA MOTOR CO., INC.                                      and            KENT COUNTY
                       HOME DEPOT U.S.A., INC.
                                            Defendants.



                                                                        NOTICE OF REMOVAL
                                Defendant       Home     Depot U.S.A.,              Inc.   (“Home Depot”), by and through         its   undersigned


                   counsel, hereby ﬁles           its   Notice of Removal of this action (the “Action”) from Superior Court for


                   the State of Rhode Island,            Kent County to the United                  States District Court for the District 0f Rhode


                   Island.


                                Home Depot appears             for the purpose         of removal only and for no other purpose, reserves


                   all      defenses and rights available t0            it,   and   states as follows:


                                1.         On   or about June 2, 2021, Plaintiff Kerri Neill                      commenced    the Action in the


                   Superior Court for the State of Rhode Island, Kent County as civil action                             number KC-202 1—0486.

                   In the Action, Plaintiff alleges t0 have been injured                         by a lawnmower purchased from Home Depot

                   in    North Kingstown, Rhode                Island,   when, while removing the lawnmower from her garage                   after


                   purchasing        it   and bringing    it   home, the handle retracted and caused her personal                injuries.


                                2.         In particular, Plaintiff claims t0 have suffered a severed left index ﬁnger,                   which she

                   characterizes as “severe and pennanent injuries                           and disﬁgurement.”

                                3.         On or about June        9,   2021, Plaintiff served a copy of the           Summons and Complaint

                   upon the Registered Agent              for    Home Depot.




                                                                                           Page 1
Case Number: KC-2021 -0486
                 Case 1:21-cv-00276-WES-PAS
gﬂi‘yﬁ‘tﬁ”g/ggggtg1sfg§9°$a§b                 Document
                             1:21-cv-00276 Document    3 Filed
                                                    1 Filed     06/29/21
                                                            06/29/21  PagePage
                                                                           2 of 2
                                                                                3 of 38 PageID
                                                                                  PagelD  #: 2 #: 18
Envelope: 31 68389
Reviewer: Lindsay Z.




                              4.           Pursuant to 28 U.S.C.      § 1446(a),       a copy of all process, pleadings, and orders


                   served upon        Home Depot in the Action is           attached as Exhibit        1.



                              5.           Plaintiff is a   Rhode   Island resident living in     Warwick, Rhode      Island.


                              6.           Home Depot is      a foreign corporation with a principal place of business in Atlanta,


                   Georgia.


                              7.           Plaintiff alleges severe    and permanent        injuries   and disﬁgurement   that, if proven,



                   could result in damages in excess of $75,000.00.


                              8.           Pursuant to 28 U.S.C.      §   1332, this Court has original jurisdiction over the Action,


                   which   is   removable       t0 this   Court pursuant to the provisions 0f 28 U.S.C.          §   1441 et seq., because


                   the   amount      in controversy exceeds $75,000, exclusive               0f interests and costs, and there   is



                   complete diversity between the              Plaintiff,   who   is   a resident 0f Rhode Island, and    Home   Depot,


                   which has        its   principal place 0f business in Georgia.


                              9.           Home Depot has      not yet ﬁled a pleading in response t0 the Complaint and no


                   orders have been issued in this Action.


                              10.          Pursuant t0 28 U.S.C.      § 1446(d),       Home Depot promptly will       ﬁle a copy 0f this


                   Notice 0f Removal with the Clerk for the Superior Court for Kent County, and Will serve a copy


                   of the same 0n counsel for Plaintiff and               all   other counselors 0f record.


                              WHEREFORE, Home Depot respectfully removes the Action now pending in the Rhode

                   Island Superior Court,           Kent County,      as civil action     number KC-2021-O486        t0 the United States


                   District   Court for the District of Rhode Island.




                                                                                  Page 2
Case Number: KC-2021-0486
Filed in Kent County Superior
                                                                            -


                  Case 1:21-cv-00276-WES-PAS  Document
                       5,33% 1.21 cv 00276 Document
Submitted: 6/29/2021 10:37
                                  _ _  .

                                                       3 Filed
                                                    1 Flled     06/29/21
                                                            06/29/21  PagePage
                                                                           3 of 3
                                                                                3 of 38 PageID
                                                                                  PagelD  #. 3 #: 19
                                                                                                                         .




Envelope: 3168389
Reviewer: Lindsay Z.




                                                                         Defendant,
                                                                         HOME DEPOT U.S.A., INC.,
                                                                         By its   Attorneys,


                                                                         /s/ Stephen     D. Nelson
                                                                         Stephen D. Nelson (#8776)
                                                                         Adler Pollock & Sheehan P.C.
                                                                         One    Citizens Plaza,   8th   Floor
                                                                         Providence, RI 02903
                                                                         Tel:   401-274-7200
                                                                         snels0n@apslaw.com

                   Dated: June 29, 2021



                                                              CERTIFICATE OF SERVICE

                                Ihereby certify that   this   document served 0n   all   counsel 0f record by U.S. Mail on this
                   the 29th      day 0f June, 2021:

                   Jeffrey D. Sowa, Esq.
                   Heather M. Spellman, Esq.
                   LaPlante Sowa Goldman
                    78 Kenwood Street
                   Cranston, RI 02907


                                                                         /s/ Stephen     D. Nelson
                                                                         Stephen D. Nelson




                    1081200.V1




                                                                         Page 3
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                  CaseCase 1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                                   1:21-cv-00276 Document
                                                     Document
                                                          1-1 Filed
                                                               3 Filed
                                                                    06/29/21
                                                                        06/29/21
                                                                              Page
                                                                                 Page
                                                                                   1 of 411ofPageID
                                                                                              38 PageID
                                                                                                    #: 4 #:   20
Envelope: 3168389
Reviewer: Lindsay Z.




                                            EXHIBIT 1




                                                          Page 4
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                CaseCase1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                                1:21-cv-00276 Document
                                                  Document
                                                       1-1 Filed
                                                            3 Filed
                                                                 06/29/21
                                                                     06/29/21
                                                                           Page
                                                                              Page
                                                                                2 of 511ofPageID
                                                                                           38 PageID
                                                                                                 #: 5 #:                                                                                                               21
Envelope: 3168389
Reviewer: Lindsay Z.




                                                            STATE 0F RHODE ISLAND
                                                                              SUPERIOR COURT
                                                                                         SUMMONS
                                                                                                        Civil Action File                                  Number
                                                       '
                                                                                                        KC-2021~0486
         Plaintiff                                                                                      Attorney for the Plaintiff or the Plaintiff
         Kerri Neill                                                                                    chﬁ'ey D. Sowa
          v.                                                                                            Address of the
                                     .                                                                                                               Plaintiff’s                       Attorney or the Plaintiff
         American Honda Motor Co.,
                           '
                                               Inc. ct a1.                                              LAPLANTE SOWA GOLDMAN
         Defendant                                                                                      78 KEN_WO0D STREET
                                                                                   #2"; :GWSTONrRL 02907
                                                                                                                      '
                                                                                              j"
         Noel Judicial Complex                                                                                   dfd                   'fth         Défen'ii‘ﬁnt
         Kent County                                                    '1:
                                                                                                     ’222_J_efferson»Bo                                    cvgrg §mtp 200
                                                                                              "-
         222 Quaker Lane                                                           arr
                                                                                                        WarwnckRI 02d?“                                                       .
                                                                                                                                                                                            I‘fu.

         Warwick RI 02886
         (401] 822-



                                                                                                                              r:
                                                                               .                    .
                                                                                                        I
                                                                                                            ._
                                                                                                                                           v                                                                                    I!



               The above-named Plamuff has brough                                  :an actionqgamst                                         yollix‘f-m      said              Supenoanurt                  1_n_.   the county
                                                                                                                                                                                                       '                        g;
         m'dlcal               Yo’u- ar'e                                                                                                   serge~p
                     ngiye                  H‘e'izeb
                                                                                               ._                _t_1_1re      ddtg               po‘n                  :t        iPlamtl                  qmey- who'e
         a   drjsfs'egsfh‘s'teduabovﬂ'      'answ
                                                                '
                                                                    I

                                                                        “f         §     “
                                                                                              ”£4-
                                                                                                                          i            I

                                                                                                                                                                        '"             '
                                                                                                                                                                                                      iblﬁuflwﬁm"
                                                                                                                                                                                                                                     _




                                                           {3                                                _h1c§                     e-‘rrew i
                                                                                                                                                          Th}                              .9"
                                                                                                                                                                                                                            3)“+
         days_after. s_e_'r_v_1ce. of thi'sf. Summoqs upon .you; excluswe
                                                                                                                                                      I
                                                                                                                     'o'
                                                                                                                              _th'e
                                                                                                                                      day:0fs m_ICe.                          i'irp.
                                                                                                                                                                                                                                i:

                                                                                                                                                            h”      .    D p                o




                                                                                                                      +.ken agamst                         youfll
                                                                                                                                                                             o‘r
                                                                                                                                                                                           the rehe   demanded 1n         the
         complaint.    Your answerﬁmuat also                    ufiled        w1th the court.                                                                   -

                                                                                                                                                                                  ..




         the complaint    Is   for   damage
                                         smg‘put of-ngpwnershlp, mgmteqancempefatlgin,‘ or control of a motor
         vehicle, or unless otherwise Frpvxded ”aqFRule 135; youranswer musﬁ, staiteas
                                                                                        asﬁa 'counterclaim any related
         claim which you may have againsLthe Plamtrlg 0mg: Wlll. tEereaﬁhetibJje’ E'arre’a from making such claim'1n
         any other action.                                  .:=__:;_                           1        r;
                                                                                                                              'L      T‘-      "-         Aggra-
                                                                        mull.            _.
                                                                                                                 .            HI!                   -.-. 4;;-


         Thls   Summons was generated on 6/3/2021                                                                                          1elle     Keegan




                                                 Witness the seallwatermark of the Superior Court




                                                                                                                                       A tme copy attest
                                                                                                                                    Robert      J. Kilduff #6070

                                                                                                                                               ”“6 ”‘1
                                                                                                                                                                             EH
        SC-CMS—l      (revised July 2020)




                                                                                               Page 5
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                CaseCase1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                                1:21-cv-00276 Document
                                                  Document
                                                       1-1 Filed
                                                            3 Filed
                                                                 06/29/21
                                                                     06/29/21
                                                                           Page
                                                                              Page
                                                                                3 of 611ofPageID
                                                                                           38 PageID
                                                                                                 #: 6 #:                                                                                                                                                                                                     22
Envelope: 3168389
Reviewer: Lindsay Z.




                                                                     '




                                                                             STATE 0F RHODE ISLAND
                                             ,,   ,                                                SUPERIOR COURT
         Plaintiff                                                                                                                                                                                                          Civil Action File                                         Number
         Kerri Neill                                                                                                                                                                                                     KC-2021-0486
          V.
         American Honda Motor Co.,                       Inc. ct a1.
         Defendant



                                                                                                    PROOF 0F SERVICE
                                                                                                                 ..-a::rF--—

              hereby certify that on the date bel
               I                                     ﬂied a (copy 30f tmT Sumggons, complaint, Language Assistance
                                                                                              __
                                                                                                                                                                 i
         Notice, and all other required docqmgnts~  qejy‘“
                                                           ﬁerethh hpon mchemeang Home Depot U. S ..,A Inc., by
                                                                          jﬁl Igl-
         delivering or leaving said papers, atherfgﬂomﬁgzm
                                                                                                                                                                                               £11m“                              IL Irrhh
                                                                                                                                                                                                                            l]:
                                                                                                                                          5.1!                                                            '-

               D With the Defendant persbnally                               {J
                                                                                                                                :.

                                                                                                                           ...~.,~---;
                                                                                                                                     ,    c.             <.-_                     a
                                                                                                                                                                                      .

                                                                                                                                                                                               -.               L
                                                                                                                                                                                                                    I-‘J                                 'I:



                                                                                                                                                                                                                                                        Ia.
                                                                                                                                                        "    --
                                                                                                                U            _,                'l
                                                                                                                                                                                                                                                         "I
                                                                                     .    u;                           ;.'~;-‘-
                                                                                                                                         r.                              ..                                                             .




               D          At the Defendmt’si'dwellmg house                                     unfusual                                                                  a'
                                                                                                                                    lace 9E: 'ode“ijﬁ1 a Jperson of an: table age and discretion
                                                                '-
                           then residing thereiii.1      ;"              .                         [-l'
                                                                                                                                         -"                                                                                            1n                     ~         "a
                                                                                                                            .                                g                                                      .



                                                                                                                                                                                                    iii
                                                                                                                                                                                                                                         .51";
                                                                                                                                                                                                                                                                        11%
                                                                                                                                                             r                                                          _



                           ._Name of person 9ftsu1table~ageFand dlserPng-l                                                                                                                                                                  gﬁﬁj
          ..          _
                                                                                                            ‘
                                                                                                                                                         1   "                    "   I



                                             1'
          '
                   ..'..            oﬁdwe;                                                                                                                                                                                                                                                                              ,. -".
                                                                                                                                                                                                                                                                                      “._1 ..e.    _._   _
                                                                                                                                                                                                                                                                                                              .            ._
                                                                                                                                                                                                                                                                                                                  ‘
                                                                                                                                                                                                                                                                               '-'|   '1‘.
                                                                                                                                                                                                                                                                                             it'mnfﬂﬂ qgﬂ-LII
                                                                                                                                                                                                                                                                                      11.   ur’T‘                 -:-
                                                                                                                                                                                                                                                                                  !.;1,-=u:g.w;a.:-_Lu¢
                                                                                                                                                                                                                                                                                                  __.        .I
                                                                                                                                                                                                                                                                                                                  MT.
                                                                                                                                                                                                                                                                                                                        JE:

                                                                                                                                         i.                                               ..                   --;‘_
                                                                                                                                               I
                                                                                                                                                                 _
                                                                                                                                                                                                                                                   _‘              _.

                                                                                                                                                                                                                                                                        i?
                                                                                                                                               J
                                                                             ._                                                 ,
                                                                                                                                                        to rec_eivé                                 bennce ofirocess                                                    {gal

                           Name ofauthorizédé. agent           1.5». ~.      =.-,-
                                                                                               :
                                                                                                          1_.__
                                                                                                                     "m:                 ,ay            ii;
                                                                                                                                                                              '

                                                                                                                                                                                               Er   l‘
                                                                                                                                                                                                                -
                                                                                                                                                                                                                            -,‘-,'ri'-"‘-

                                                                                                                                                                                                                                             9:3,              .

                                                                                                                                                                                                                                                                    ,9:

                                       one deSIgi't a: 1533 s_tat'ute towecelve semce; ﬁlrthep'-7_ot1ce'as reqiinred by statute was given
                           If the agent is
                           asnotedbelow.        """R --
                                              ﬁ't
                                                  i'e.
                                                               Him»
                                                                                           {I        -
                                                                                                                 -



                                                                                                                'w
                                                                                                                                                                     .
                                                                                                                                                                                                                                   '             w”
                                                      “rink,    ..r'hg-ﬂ                 1.....‘ﬁ-v

                                                         "wig
                                                                     t                   ‘_   J; L31;
               U With a guardian or conservatoﬁ'hr‘_                                          e Defe yaﬁtz
                                                                                               -"“"_‘
                          Name    ofperson and dcsignati on                                                                :_..._        i_-




               D By delivering said papers to the attorney genera                                                                         or an assistant attorney general if serving the                                                                                                          state.


               D Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, or
                           manager.
                           Name    ofperson and desimation



                                                                                                                           Page                     1   of2




         SC-CMS-l               (revised July 2020)




                                                                                                                           Page 6
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                CaseCase1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                                1:21-cv-00276 Document
                                                  Document
                                                       1-1 Filed
                                                            3 Filed
                                                                 06/29/21
                                                                     06/29/21
                                                                           Page
                                                                              Page
                                                                                4 of 711ofPageID
                                                                                           38 PageID
                                                                                                 #: 7 #:                                                                                                                                                                                            23
Envelope: 3168389
Reviewer: Lindsay Z.

   ‘c




                                                                                            STATE OF RHODE ISLAND
                                                                                                                     SUPERIOR COURT
              Upon a private corporation, domestic or foreign:
               U By delivering said papers to an oﬁcer or a managing or general                                                                                                               agent.
                   Name of person and designation
               U By leaving said papers at the office of the corporation with a person employed therein.
                 Name ofperson and designation
               U By delivering said papers to an agent authorized by appointment or by law to receive service ofprocess.
                Name of authorized agent
                 Ifthe agent is one designated by statute to receive service, further notice as required by statute was given
                 as noted below.




              U Iwas unable to make semge;a_                                4‘4.
                                                                                            m.ﬁt‘lxetfo l
                                                                                            "kw
                                                                                                                                 y}
                                                                        arm" #51:»;
                                                                                                           ..!           __.__
                                                                                                                                 ,5;
                                                                   1f3f:r                                                                       ".h                   .
                                                                                                                                                                                .:___
                                                                                                                                                                                                                                            I



                                                               "    '         "
         SERVICE DATE:                                                  ,
                                                                                                                                                .L"   HSERVJCEKAEEB$                                                                        3f

                                               Mon_        r
                                                                                        H
                                                                                                                                 --       _=          3a:-            w—IL,
                                                                                                                                                                                              :34;                 '




         Signature ofSI-IBRIFF olrlﬂDEPU‘I'Ym                                               HERE?                        .or-
                                                                                                                                       CONSTAlL-BLE                                            ,--




                                                                                                                     w                                                                                                                               i}
                                                                                                                                                                                {.11
                                                                                                                                                                                       ;qt;
                                                       r                           LIIJ.                                                              :..__..__-I                 “. .....                                                                _'r
                        ‘-
                                  u-    I.
                                                                                                  I
                                                                                                                                                                                                                                                                          _

                                                                                                                                                                                                                                                                                           u         “I
                       -"           '
                                                                                              '
                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                 I                                    I:




          :"iﬁ                                                     Hi...»          Ff                                                                                       “41%                                                     -:;_iia‘f1-
                                                                                                                                                                                                                                                                                               -




                                                                                                                                         mum
                                                                                                                                                         .

                                                                                                                                                                                                                                                                                  .                                 4
                                                                                                                     "       '




                   TURE (agp- BERsoN                                                                                                        DEPinL                                            -:-sHEﬂ                  '


                                                                                                                                                                                                                                Fo                   GIN            .1-‘51        {Li          eMuST           .BI-E


        NPﬂ        P
                                  *ibt'l'rs-V?~'F~‘                                Fl}      "M                       kw                  {'L‘
                                                                                                                                           bf?“ ””3
                                                                                                                                                                                                     9"?"                                   f'       3”         Jim? LEW.-                                =   E'    ."




                                                                                                                     EAL
                                                                                                                                                                                               -‘=
                                                u
                                                                                                                                                                                       .E-     3-"
                                                                                                                                                                                                                               ‘-—.;:%~'.
                                                                                                                                                                                                                                                                :F'I'II
                                                                                                                                                                                                                           i                                                      4:;          E}    ELI—
                            --.
                                                                                                            a                    II;                                                                          ‘-                  ‘rl‘i'fj'rU                                 -


                                                                                                                                                                                                                                                                                                                   .E




         State of
         County of

              0n this                                                                                                                           .bef9re‘me,§tﬁeaunderslgned notary public, personally
         appeared
         or    D            proved            to      the                                             __
                                                                                                                                         --
                                                                                                                                                 ;




                                                                                                                                         tlsfaciory‘
                                                                                                                                                             '-
                                                                                                                                                                  ‘       1'1




                                                                                                                                                                          evﬂqnee
                                                                                                                                                                                 Hg!
                                                                                                                                                                                  -=*-               —-




                                                                                                                                                                                                                   of
                                                                                                                                                                                                                               personally
                                                                                                                                                                                                                                   identiﬁcation,
                                                                                                                                                                                                                                                                 known                     to the notary
                                                                                                                                                                                                                                                                                           which              was
                                                                                                                 '
                                                                                                                     “-5.:
                                                                                                                                   :mtorbe                   the‘person                                       who                signed above'1n                                           my      presence,
        and who swore or affirmed to the notary that the contents                                                                         hof the document                                                    are truthful to the best                                                     of his or her
        knowledge

                                                                                                                                        Notary Public:
                                                                                                                                        My commission expires:
                                                                                                                                        Notary identiﬁcation number:



                                                                                                                                        Page 2 of 2




        sc-CMS-1                  (revised July 2020)




                                                                                                                                       Page 7
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 CaseCase 1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                                  1:21-cv-00276 Document
                                                    Document
                                                         1-1 Filed
                                                              3 Filed
                                                                   06/29/21
                                                                       06/29/21
                                                                             Page
                                                                                Page
                                                                                  5 of 811ofPageID
                                                                                             38 PageID
                                                                                                   #: 8 #:                               24
Envelope:  3168389
    Cap Numb'a‘: K020214486
Reviewer:  Lindsay Z.
    Filed ip Kent county Superior Court
  Submitted: 6122021 3:28   PM
  Envelope: 3127282
  Reviewer: Llndsay Z.




                    STATE OF RHODE ISLAND                                                                  SUPERIOR COURT
                    KENT, SC.

                    KERRI NEILL,
                                 Plaintiff,


                                            v.                                       E                    CA. No. KC

                    AMERICAN HONDA MOTOR 00., INC.
                    and HOME DEPOT U.S.A., INC,
                                 Defendants.



                                                                            Comnlaint




                                 1.         Plaintiff,   Kerri Neill (“Neill”),   was at all times material hereto a rmident ofthe City

                    of Warwick, Couﬁty of Kent, State                othode Island.

                                 2.        Upon    information, Defendant American             Honda Motor     Co., Inc. (“Honda”), is a


                    foreign corporation, organized under the laws of California                  and licensed to do business in the State

                   of Rhode           Island, with its pn'ncipal place    of business located in the State of California.

                                 3.        Upon   information and      belief, at all    times material hereto, Defendant   Home Depot

                   U.S.A., Inc.          (“Home Depot”) was a Delaware             entity   with a principal place of business located in


                   the State of Georgia.


                                 4.        Honda and Home Depot have sufﬁcient minimum contacts with the                  State   othode

                   Island to          be subject to the jurisdiction ofthis Honorable Court.

                                 5.        The amount       in controversy and nature       of the controversy are sufﬁcient to   establish


                   the jurisdiction of this Honorable Court.


                                                                                  Egg;

                                 6.        Ms. Neill       repeats, re-allegw,     and incorporates by reference each and every

                   allegation herein pleaded.




                                                                             Page 8
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 CaseCase 1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                                  1:21-cv-00276 Document
                                                    Document
                                                         1-1 Filed
                                                              3 Filed
                                                                   06/29/21
                                                                       06/29/21
                                                                             Page
                                                                                Page
                                                                                  6 of 911ofPageID
                                                                                             38 PageID
                                                                                                   #: 9 #:                            25
Envelope: 3168389
Reviewer:  Lindsay Z.
    Case Numbﬁ':    KC-202 1-0486
    Flldd In Kent County Superior Conn
    Submimd: 6/2/2021 3:28 PM
  Envelope: 3127282
  Reviewer: Llndsay Z.




                               7.     At all times material hereto, Ms. Neill owned a Honda HRR216VKA lawnmower,

                     which was manufactm'ed by Honda (the “Lawmnower”).

                               8.     Ms.     Neill purchased the            Lawnmower ﬁ'om Home Depot                 located in   North

                     Kingstown, Rhode Island.


                              9.      0n or about June 21, 2020, Ms. Neill was removing the Lawnmower (while in its

                     properly folded position)     ﬁom its stored location in her garage when the handle retracted suddenly

                     severing a portion of Ms. Neill’s leﬁ index ﬁnger.


                               10.    The mechanics of the Lawnmower handle were inherently dangerous and                       unsafe.


                              ll.     The Owner’s Manual             for the   Lawnmower      contains no warnin'gs or instructions


                    regarding such risks or hazards.


                              12.     The Lawnmower itself contains no wamings regarding risk of such injury.

                              l3.     As a direct and proximate moult of the defective condition of the Lawnmower and

                    Honda’s     failure to   warn, Ms. Neill sustained severe and permanent injuries and disﬁgurement.


                                                       COUNT I - Strict Product Liabilig
                                                        (Neill vs.     Honda and Home Depot)

                              13.     Ms. Neill     repeats, re-allegcs,         and incorporates by reference each and every

                    allegation herein pleaded.


                              l4.     Upon      information     and        belief,   Honda   designed,   manufactured,       assembled,

                    inspected, tested, distributed     and   s'old   the   Lawnmower so      as to render   it   defective and unsafe for


                    its   intended use.


                              15.     Honda’s dmign, manufacturing, assembling, impaction, distibution and sale ofthe

                    Lawnmower caused the defective and unsafe condition as                   alleged herein.


                              16.     Home Depot distributed, merchandised, and sold the Lawnmower.




                                                                            Page 9
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                CaseCase1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                               1:21-cv-00276 Document
                                                 Document
                                                      1-1 Filed
                                                           3 Filed
                                                                06/29/21
                                                                    06/29/21
                                                                          Page
                                                                             Page
                                                                               7 of 10
                                                                                    11 of
                                                                                       PageID
                                                                                          38 PageID
                                                                                               #: 10 #:                                    26
Envelope: 3168389
Reviewer:  Lindsay Z.
     Case Number:  Kc-2021-0486
   Fnéd In Kent County Superior Court
   Submitted: 5/2/2021 325 PM
   Envelope: 31 27282
   Reviewer. Lindsay Z.




                                l7.     When Ms. Neill sustained the damagw described herein, the Lawnmower was in a

                      defective condition and unreasonably dangerous to a user or              consumer in   that   it   was unﬁt, unsafe,

                      not usable for the purpose for which         it   was   intended, dangerous and defective in nature, design,


                      and materials and defective      in manufacture.


                                18.     Such conditions were not observable by Ms. Neill who relied on the duties ofI-Ionda

                      and   Home Depot,    to deliver the   Lawnmower at the time of sale          in a condition that        was ﬁt for the

                     use and purpose intended and in a safe and operable condition.


                               19.      Honda and Home Depot’s breach of its duty of care caused the defective condition

                     of the   Lawnmower and      is   the proximate cause of Ms. Neill’s severe and permanent injuries and


                     disﬁgurement.


                                COUNT II — Breach of Imnlied Warranty of Fitness and/or Merchantabilig
                                           i
                                                                        (Neill vs.   Honda)

                               20.      Ms. Neill     repeats, re-allegw,         and incorporates   b3} reference       each and every

                     allegation herein pleaded.


                               21.      The Lawnmower manufactured by Honda and sold to Ms. Neill by Honda, was not

                     of merchantable     quality. Rather,   it   was unﬁt, unsafe, and not usable       for the purpose for        which   it



                     was intended. Such condition constituted a breach of Honda’s implied warranty of merchantability

                     and/or ﬁtness, in that the       Lawnmower was not              ﬁt for the purpose for which        it   was designed,

                     namely, to be safely stored and moved with             its   handle properly folded.

                               22.      When purchasing     and operating the Lawnmower, Ms. Neill             relied         upon Honda’s

                      skill   and judgment and   its   implied warranty of ﬁtnws for the purpose for which she purchased


                      the   Lawnmower.




                                                                          Page 10
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                CaseCase1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                               1:21-cv-00276 Document
                                                 Document
                                                      1-1 Filed
                                                           3 Filed
                                                                06/29/21
                                                                    06/29/21
                                                                          Page
                                                                             Page
                                                                               8 of 11
                                                                                    11 of
                                                                                       PageID
                                                                                          38 PageID
                                                                                               #: 11 #:                                     27
Envelope: 3168389
Reviewer:  Lindsay Z.
     Case Numba:   Kc-2021-0488
   Fllbd in Kent County Superior Court
   Submitted: 5/2/2021 3:28 PM
   Envelope: 3127282
   Reviewer: Lindsay Z.




                                23.        The Lawmnower was not              fit   for its intended purpose        and use, and as a rwult of

                      Honda’s breach of           its   warranty of ﬁtness of the Lawnmower, Ms. Neill sustained severe and


                      permanent injuries and disﬁgurement.

                                                                     COUNT III - N             Ii    ence
                                                                            (Neill vs.   Honda)

                                24.        Ms. Neill      repeats, re-allegw,         and incorporates by reference each and every

                      allegation herein pleaded.


                                25.        Honda negligently designed and/or manufactured and/or impacted and/or marketed

                      and/or sold the      Lawmnower and negligently placed it into the channels of trade when it knew, or

                      with a reasonable degree of care, should have                   known     that the    Lawnmower was dangerous and

                      defective inuriature, design and materials,             and was    in   a dangerous and/or defective condition, in a


                      manner in which Honda should reasonably have foreseen would come into use by persons such as

                      Ms. Neill, who was unaware ofthe dangerous and defective                         condition,   and Honda’s failure to use

                      reasonable care to prevent such damages to such persons including Ms. Neill.


                                26.       Honda     failed to   warn Ms. Neill and other consumers of the potential for the

                      Lawnmower handle            to close in a scissor-like        manner with the risk of severing ﬁngers before and

                      aﬁer offering the same for             sale.   Such dangerous condition was reasonably foreseeable and

                      knowable     to    Honda   at the   time of marketing.


                               27.        Honda’s breach of          its   duties of care in the design, manufacture, inspection          and

                      distribution       of the Lawnmower, and             failure to warn,         caused Ms. Neill to sustain severe and


                      permanent       injuries   and disﬁgurement.

                                COUNT IV - Breach of Imglied Warrang of Fitness andlor Merchantabilig
                                                                       (Neill vs.    Home Depot)

                               28.        Ms. Neill       repeats, re—alleges,        and incorporates by reference each and every

                      allegation herein pleaded.




                                                                               Page 11
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                CaseCase1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                               1:21-cv-00276 Document
                                                 Document
                                                      1-1 Filed
                                                           3 Filed
                                                                06/29/21
                                                                    06/29/21
                                                                          Page
                                                                             Page
                                                                               9 of 12
                                                                                    11 of
                                                                                       PageID
                                                                                          38 PageID
                                                                                               #: 12 #:                                             28
Envelope: 3168389
     Case Numb”:
Reviewer:          KC-2021-0486
           Lindsay Z.
   Ftléd in Kent County Superior Court
   Submitted23I2f2021 3:28 PM
   Envelope: 3127282
   Reviewer: Lindsay Z.




                                29.          Home Depot distributed, merchandised, and sold the Lawnmower.

                                30.          The Lawnmower distributed, merchandised, and sold by Home Depot to Ms.                              Neill,


                      was not of merchantable             quality. Rather,       it   was   unﬁt, unsafe, and not usable for the pﬁrposc for


                      which    it   was    intended. Such condition constituted a breach of Home Depot’s implied warranty of


                      merchantability and/or ﬁtness, in that the             Lawnmower was not ﬁt for the purpose for which it was

                      designed, namely, to be safely stored and              moved with its handle properly folded.

                                31   .       When     purchasing and operating the                 Lawnmower, Ms.          Neill relied   upon   Home

                       Depot’s       skill   and judgnent and       its   implied warranty of ﬁtness for the purpose for which she


                       purchased the Lawnmower.


                                32.          The Lawnmower was not ﬁt                 for   its   intended purpose and use, and as a result of


                      Home Depot’s breach of its warranty ofﬁtness ofthe Lawnmower, Ms. Neill sustained severe and

                      permanent          injuries   and disﬁgurement.

                                                                      COUNT V — Ne                  i   ence
                                                                      (Neill vs.       Home Depot)

                                33.          Ms.    Neill repeats, re-alleges, and incorporates                      by   reference each and every


                      allegation herein pleaded.


                                34.          Home     Depot negligently marketed and/or sold the Lawnmower and negligently

                      placed   it   into the channels     of trade when     it   knew, or with a reasonable degree of care, should have

                      known that the Lawnmower was dangerous and defective in nature, design and materials, and was

                      in a dangerous and/or defective condition, in a                   manner          in   which   Home Depot   should reasonably

                      have foreseen would come               into   use by persons such as Ms. Neill,                     who was unaware of       the


                      dangerous and defectivc condition, and                Home        Depot’s         failure to   use reasonable care to prevent


                      such damages to such persons including Ms. Neill.




                                                                                 Page 12
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 CaseCase 1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                                1:21-cv-00276 Document
                                                   Document
                                                       1-1 Filed
                                                            3 Filed
                                                                 06/29/21
                                                                     06/29/21
                                                                           PagePage
                                                                                10 of13
                                                                                      11ofPageID
                                                                                           38 PageID
                                                                                                 #: 13#:                                   29
Envelope: 3168389
Reviewer:   Lindsay KC-2021-0483
     Case Number:    Z.
     Fllbd Ih Kent County Superior Conn
   Submitted: §l2l2021 3:28   PM
   Envelope: 3127282
   Reviewer: Llndsay Z.




                                   35.        Home Depot failed to warn Ms. Neill            and other consumers of the potential for the

                      Lawnmower handle to close in a scissor—like manner with the risk of severing ﬁngers before and

                      aﬁer offering the Lawnmower for                   sale.   Such dangerous condition was reasonably foreseeable and

                      knowable to           Home Depot at the time of marketing             and   sale.



                                   36.       Home    Depot’s breach of its duties of care in the marketing, distribution, and sale


                      of the Lawnmower, and                failure to   wam, caused Ms. Neill to sustain severe and permanent injuries

                      and disﬁgurement.

                                   WHEREFORE, Plaintiff, Kerri Neill, respectfully requests this Honorable Court:

                                              1.         Enter judgment in favor of Plaintiff and against Defendant               on each and

                                                         every count contained hcrcin;_


                                             2.          Award damages           to Plaintiff for an      ambunt necessary   to    invoke the


                                                     jurisdiction       of this Honorable Court;

                                             3.          Award   Plaintiff interest, costs, expenses,       and reasonable attomeys’    fees;


                                                         and


                                             4.          Award such other relief,      as this Honorable Court   deems just and

                                                         appropriate.


                                                                                JURY DEMAND
                                   PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY AS T0 ALL TRIABLE

                     ISS           S   0F          HT.




                                                                                  Page 13
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                CaseCase1:21-cv-00276-WES-PAS
Submitted: 6/29/2021 10:37 AM
                               1:21-cv-00276 Document
                                                  Document
                                                      1-1 Filed
                                                           3 Filed
                                                                06/29/21
                                                                    06/29/21
                                                                          PagePage
                                                                               11 of14
                                                                                     11ofPageID
                                                                                          38 PageID
                                                                                                #: 14#:   30
Envelope: 3168389
Reviewer:  Lindsay Z.
     Cafe Number:  KO-ZOZ1-0488
   Filed 1n Kent-County Superior Court
   Submittedz-BIZI2021 6:28   PM
   Envelope: 3127282
   Reviewer Lindsay Z.




                                                         Plaintiff,

                                                         Kerri Neill,
                                                         By her Attorney,


                                                                   D. Sowa
                                                         Isl Jefﬁ'ev

                                                         chﬁ'ey D. Sowa, Esq./#5764     .



                                                         Heather M. Spellman, Esq./#6461
                                                         LaPlante Sowa Goldman
                                                         78 Kenwood Street
                                                         Cranston, RI 02907
                                                         TEL:

                                                         EMAIL:       MM
                                                                 (401) 273-0200
                                                         FAX: (40]) 273-0250

                                                                        ellman   ls   lawman


                      Dated: June 2, 2021




                                                      Page 14
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 15 of 38 PageID #: 31
Submitted: 6/29/2021 10:37 AM
Envelope: 31 68389
Reviewer: Lindsay Z.




                    STATE OF RHODE ISLAND                                                            SUPERIOR COURT
                    KENT,     S.C.




                     KERRI NEILL,
                                      Plaintiff,
                                                                                                         CA N0:   KC-202 1 -0486
                     V.



                     AMERICAN HONDA MOTOR CO., INC.                       and
                     HOME DEPOT U.S.A., INC.
                                      Defendants.



                                                               NOTICE OF REMOVAL
                              Pursuant to 28 U.S.C.A. § 1446(d), Defendant           Home Depot U.S.A.,          Inc.,   (“Home

                    Depot”),    by and through     its   undersigned counsel, ﬁles herewith a true copy of the Notice of


                    Removal previously ﬁled         in the   United States District Court for the District of Rhode Island, and


                    a true copy 0f the Notice of Filing of Removal.


                                                                          Defendant,
                                                                          HOME DEPOT U.S.A., INC.,
                                                                          By its   Attorneys,


                                                                         /S/ Stephen   D. Nelson
                                                                         Stephen D. Nelson (#8776)
                                                                         Adler Pollock & Sheehan P.C.
                                                                          One    Citizens Plaza,   8th   Floor
                                                                         Providence, RI 02903
                                                                          Tel:401—274-7200
                                                                          snelson@apslaw.com

                    Dated: June 29, 2021




                                                                         Page 15
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 16 of 38 PageID #: 32
Submitted: 6/29/2021 10:37 AM
Envelope: 3168389
Reviewer: Lindsay Z.




                                                         CERTIFICATE OF SERVICE

                           Ihereby certify that   this   document served on   all   counsel of record by U.S. Mail 0n this
                   the 29th day of June, 2021:


                   Jeffrey D. Sowa, Esq.
                   Heather M. Spellman, Esq.
                   LaPlante Sowa Goldman
                    78 Kenwood Street
                    Cranston, RI 02907


                                                                    /s/ Stephen     D. Nelson
                                                                    Stephen D. Nelson




                    1081204.V1




                                                                    Page 16
  Case 1:21-cv-00276-WES-PAS KENr
                             Document
                                  COU.\"n/ 3  Filed Coun'r
                                           SUPERIOR 06/29/21 Page 17 of 38 PageID #: 33
                                                               SC DOCKET SHEET
                                                                CASE N0. KC-2021-0486
  Kerri Neill                                                                                                                 Location:   Kent County Superior Court
  v.                                                                                                                          Filed on:   06/02/202!
                                                                                          WWWWLO‘J




 American Honda Motor         Co., Inc. ct       aI.                                                        US   DiSIrict   Court Case       1:21—CV-00276
                                                                                                                              Number:



                                                                          CASE INFORMA'I‘ION

Statistical   Closures                                                                                                      Case Type:    Civil Action
06/29/2021        Closcd-Non ’I‘riaI-Unassigncd-Rcmovcd               lo Federal        Court
                                                                                                                                  Cast:
                                                                                                                                          06/29/2021     Closed
                                                                                                                                Sums:

                                                                                                                            Case Flags:   Claim for Jury Trial


        DAT}:                                                              CASE ASSIGNMENT

                      Current Case Assignment
                      Case Number                                  KC-ZOZ 1-0486
                      Coun                                         Kent County Superior Coun
                      Date Assimcd                                 06/021202]




                                                                       PARTY lNFOmlA‘HON
                                                                                                                                                   Lead Attorneys
Plaintiff                Neill,   Kerri                                                                                                             SOWA, JEFFREY         D.
                                                                                                                                                                   Relained
                                                                                                                                                     40 12730200 xlO2(W)

Defendant                American HomIa Motor                  Co., Inc.

                         Home      Depot U.S.A.,        Inc.                                                                                 NELSON, STEPHEN DAVID
                                                                                                                                                               Remined
                                                                                                                                                     4012747200 x214(W)

        DAT}:                                                  EVENTS      &     ORDERS 0F Tm; C0171”

       06/29/2021       Closcd-Non Trial-Unmsigncd-Rcmovcd                        to   chcral Court
       06/29/2021       Case Removed        t0   US    DisU’ict   Court

       06/29/2021        a   Notice of Rcmoval
                           Dc     cndont,   Home Depot USA”               Inc.   '5
                                                                                      Notice ofRemoval

       06/1 3/2021          lanuy oprpcarancc
                           Emry oprpcarance (Stephen                 D‘ Nelson) an                   behalfofHomc Depot        USA.   Inc.


       06/09/202]       ﬂ Summons           l’mof 0f Service Filed
                           Summons        with proofofserwce upon                Home Depot
       06/09/2021       E Summons           Proof 0f Service        l-‘ilcd

                           Summons        with proofofscrvice upon American                           Honda Motor    C0,

    06/03/2021          ﬁj Summons
       06/02/2021       ®    complaint Fixed
                           Complaint




                                                                                      PAGE OF   l       l                                                Pnnled 0n 06/29/202!   at I [:50   AM

                                                                                      Page 17
Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 18 of 38 PageID #: 34



                                                                              7




                                                           3.42     ,1   ”ﬁfe .1                                                                      !


                                                                                                                                                      '




                                                    Justicégﬁlndcpg‘ﬁ'dcncéigjI‘lona'r                                  '


                                                     ‘




                                                          ”7""    «1».    .   477,-“nu    f   .

                                                                                                  i.
                                                                                                           '




                                                                                                                                                      J




                                                                     \'
                                                                                          ”
                                                                                              x




                                                     STATE OF RHODE ISLAND
                                                  AND PROVIDENCE PLANTATIONS
                       CLERK’S CERTIFICATE AND TRANSMITTAL OF THE RECORD

        f   O                                                 Case Information                         ,
                                                                                                                .




        Case    Caption:
                            Kerri Neil]                                           VS   Home Depot                            et a]


        Federal Court      Case     No.
                                          1:21—cv—00276                           State   Com          Case N0.
                                                                                                                            Kc—2021 0486'


                                              _
                                                          Record Information                                    _                           ,




        Conﬁdential:                      YesD           No                       Description:


        Sealed documents:                 YesD           N0                       Description:




   l.
         Damelle Keegan                                  ,Clerk 0f the             Rhode          Island Superior Court for the                 County    0f

   ,
        Kent                                             do   certify that          the attached documents are                       all   the documents

   included       in   the record   in    the above referenced case.




                                                                                                               Clerk:


   Date:        Jun/29/2021                                                                                    ,S,Danlelle       Keeganl


                                                                                                               Prepared by:                       I




                                                                                                               ,S,Lmdsay Zuercher




                                                                          Page 18
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 19 of 38 PageID #: 35
Submitted: 6/1 8/2021 4:36 PM
Envelope: 3154050
Reviewer: Lindsay Z.


                 Ili'm‘l-
                   u   Q
                 Justice        111‘   ‘¢
                                            p   ‘
                                                    d‘
                                                     ¢
                                                         ‘ce     1   1mm
                            ,,
                               «y                        eQ
                                                                                              STATE 0F RHODE ISLAND
                                    ODE \sW


                D SUPREME COURT                                                       SUPERIOR COURT                    D FAMILY COURT                  D DISTRICT COURT
                           D        Providence/Bristol County 0r Sixth Division                                     D
                                                                                                                   Washington County 0r Fourth Division
                                                         E      Kent County or Third Division             D   Newport County or Second Division

                  Plaintiff                                                                                                         Civil Action File   Number
                                                                                                                                    KC-2021 -0486
                  Kerri Neil


                  Defendant

                  American Honda Motor Co.,                                    Inc.   and   Home Depot   U.S.A., Inc.



                                                                             ENTRY OF APPEARANCE — CIVIL CASES
                      I        hereby                          enter       my appearance for the U Plaintiff/Petitioner Z                           Defendant/Respondent
                 Home Depot                         U.S.A., Inc.

               /s/    Stephen D. Nelson                                                                             8776
                     Attorney               Name                0r Self—represented Litigant                        Rhode   Island Bar   Number
                Adler Pollock                       & Sheehan              P.C.,   One   Citizens Plaza, Providence, RI     02903
               Address

                401 -274-7200
               Telephone Number                                                                                     Cell Telephone   Number
               snelson@apslaw.com
               Email Address

                June       18,      2021
               Date
                                                                                          CERTIFICATE OF SERVICE
                    Ihereby certify that, on the 18th  day of June                        20 21                                          ,


                    E I ﬁled and served this document through the electronic ﬁling system on the following                                                      parties:
                Jeffrey D. Sowa, Esq. LaPlante Sowa Goldman, 78 Kenwood Street, Cranston, RI 02907
               The document electronically ﬁled and served 1s available                                                 for   Viewing and/or downloading from the
               Rhode Island Judiciary’ s Electronic Filing System.
                      D         I       served this document through the electronic ﬁling system on the following parties:


               The document                                electronically served              is   available for Viewing and/or downloading            from the Rhode
               Island Judiciary’s Electronic Filing System.

                      D     I       mailed or                        D   hand-delivered this document to the attorney for the opposing party and/or the
               opposing party                              if self—represented,           whose name     is

               at the      following address

                                                                                                              /s/   Stephen D. Nelson
                                                                                                                    Name


               CC-ll        (revised June 2020)




                                                                                                         Page 19
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS
Submitted: 6/9/2021 3:06 PM
                                                                          Document 3 Filed 06/29/21 Page 20 of 38 PageID #: 36
Envelope: 3138713
Reviewer: Lindsay Z.



                                                                      STATE OF RHODE ISLAND
                                                                         SUPERIOR COURT
                                                                             SUMMONS
                                                                                                                  Civil Action File                               Number
                                                                                                                  KC—2021-0486
         Plaintiff                                                                                                Attorney for the Plaintiff or the Plaintiff
         Kerri Neill                                                                                              Jefﬁ'ey D. Sowa
          v.                                                                                                      Address of the                               Plaintiff’s          Attorney or the                    Plaintiff
         American Honda Motor Co.,                         Inc. ct a1.                                            LAPLANTE SOWA GOLDMAN
         Defendant                                                                                                78    KENWOOD STREET
                                                                                                                                ATONRI 02907

         Noel Judicial Complex
         Kent County                                                                           -’
                                                                                                         ’
                                                                                                              :52
                                                                                               "

         222 Quaker Lane                                                                                          WarchkRI                            02888              gilt

         WarwickRI 02886                          _    ,
                                                            E.                                                A
                                                                                           "

                                                                                                                        Corporation s_ervice                              Company 1
         (401) 822- 6900                     j    .5              _   a        _                    j:
                                                                                                             j.




                                                                                                                                                                                         "
         To THE DEFENDANT Hume DepotU                                              ”A., Inc
                                                                                                                            a                         l};                     5;,                {a
                                                                                                                           r         '
                                                                                                                                         9*"          '2
                                                                                                                                                           :
                                                                                                                                                                 {diff            r'         V    '




               The above—named Plamtlff has brought                                                                                                                ‘


                                                                                                                                                                       said       Supenor Court in the county
         1ndlcafed“       hova      Y     'a;rehereby sdmmoneé an
                                                                                       "
                                                                                                    ’
                                                                                                                                                                 ,Eupo'n the Plamtlff’s                   'attc.   .
                                                                                                                                                                                                                           i'whosef
         address lsi‘hsted abqv            lian‘answer Io theécomp‘                                                                                               VVS§rved         upon you            $V1fhm‘;                    ,ﬂ   f



         days after service of this Summons upon you; e                                    m
               If   you   do so Judgmentiby default Will be tEken agamst you for
                          fail to                                                                                                                                                   the: rehei‘         demanded            in the
         complaint. Your answer must alsob'ﬁled w1th t_he codrt'h         w ,3!                                                                                               7
                                                                                                                                                                                    m            l;-
                                                                                                                                                                                         L




                                                                                                '



         claim which you         may have             agamstithe Plamtlff              -


                                                                                                             yoi: will thereaﬁer                                   bé barred from making such claim                                     1n

         any other action.                                                -;          dc»  .v'g.              P“
                                                                                                                    _
                                                                                                                          i1,
                                                                                                                          Q
                                                                                                                            y
                                                                                                                                v7       -
                                                                                                                                             [A
                                                                                                                                                  i
                                                                                                                                                           _‘*


                                                                          m.


         This   Summons was             generated on 6/3/2021.                                                       ‘wié/aﬁiiéﬁ'ékeegan
                                                                                                                         Clerk



                                                             Witness the seal/watermark of the Superior Court




         SC-CMS-l         (revised July 2020)




                                                                                                     Page 20
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS
Submitted: 6/9/2021 3:06 PM
                                                                            Document 3 Filed 06/29/21 Page 21 of 38 PageID #: 37
Envelope: 3138713
Reviewer: Lindsay Z.



                                                                STATE OF RHODE ISLAND
                                                                                    SUPERIOR COURT
         Plaintiff                                                                                                                                                          Civil Action File             Number
         Kerri Neill                                                                                                                                                        KC-2021-0486
          v.
         American Honda Motor             Co., Inc. et         a1.

         Defendant



                                                                                    PROOF OF SERVICE
                                                                                                  -            ’T"   a
                                                                                                                                               A
                                                                                                    If
              hereby certify that on the date below
               I
                                                                        5's
                                                                            Summons complaint, Language Assistance
                                                                                    Iservgd a cop)"
                                                                                                 y,
                                                                                                                                  V,




                                                    "
         Notice, and all other required documents     cc ed [{erethh upon the Defendant Home Depot U. S. A., Inc. by



               D With the Defendant personally
               D   At the Defendant’s dwellmg house                              or usual place                          0f abode                               1'11
                                                                                                                                                                        a person of smtable age and discretion
                                                ""                                                                                                 ‘



                   then residing therein.                  -


                                                                                    H                          ~             *g
                                                                                                                                                                    .
                                                                                                                                                                                  f;


                   Name   ofperson bfsultable age amidmcretwn                                                   r             a            —
                                                                                                                                                       -4
                                                                                                                                                            i   i:      J    sq        f




                                                                               ‘2   f                                                                  ’

                   Relationshlp to the Defendant                                                                         x             .
                                                                                                                                                                             f
                                       J—u ._._. 4
                                         ”‘7‘
                                                     EN.       .A.
                                                                     —r
                                                                          .4—
                                                                           4-?
                                                                           n
                                                                                         L.
                                                                                        ﬁe-
                                                                                                      .c
                                                                                                           w—r‘
                                                                                                               .4        km-    _;r.
                                                                                                                         n.3,” ~.—
                                                                                                                                                                        k%am:f-        k

                                     3




               U With an agent authonzed by appomtmerit .or by law to receive serv1ce Qf process
                   Name    of authorized agent    7 ,
                                                     ‘2;                '32.            4     r
                                                                                                           .
                                                                                                                                                   T“
                                                                                                                                                                f           at;        r7
                                                                                                                                                                                            a
                                                                                                                                                                                                -
                                                                                                                                                                                                    5‘7




                   If the agent is one ﬁemgnated by statute to recelve serv1ce,                                                                    Ember}                    .




                   as noted below.




               D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
               D Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, or
                   manager.
                   Name of person and designation


                                                                                                  Page               1   of 2




         SC—CMS-l       (revised July 2020)




                                                                                                  Page 21
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS
Submitted: 6/9/2021 3:06 PM
                                                                                                      Document 3 Filed 06/29/21 Page 22 of 38 PageID #: 38
Envelope: 3138713
Reviewer: Lindsay Z.



                                                                                             STATE 0F RHODE ISLAND
                                                                                                                         SUPERIOR COURT
              Upon a private    corporation, domestic 0r foreign:
               D By delivering said papers to an ofﬁcer or a managing or general agent.
                   Name ofperson and designation
               D   By leaving said papers at the ofﬁce of the corporation with a person employed therein.
                     ame ofperson and designation
                   By delivering said paperso
                                            to                                               agent utho                                     ed by ap intment o                                                                y law t             receive service ofprocess.
                   Name of authorized agent
                                                                                    '

                                                                                                                                           €(‘v/‘(6/   #1419                                                                    3‘                WNW
                   If the agent is
                   as noted below.
                                     one desiglated                                b’y           statutem
                                                                                                       to receive servic                                                    ,
                                                                                                                                                                                Wt                          notice as treqtﬁfed                                    by   statute   was given




                                                                                                                                                                                           mp.              ,
                                                                                                                                                                                                                .-




                                                        .
                                                                                         A
                                                                                                        '
                                                                                                                     r
                                                                                                                                                 ~       q    _~       :nh.                       i
                                                        L,   .,   3     ,
                                                                                                                                                                   .   <-—, <   L»        '7      L    ~


                                                                                                                                                                                     >1




         SERVICE DATE:
                                 Monfh
                                               i/
                                                             j /¢t                                                        //   537M?                                   SERVICETEN                                                         ﬂ;
                                                        Day


                                                    ??rfTKﬁ/qgié                                                                                                                          70%;:
                                                                                                                                                                                                                               1“;                            E



                                                                            EPE IHAN {A                                        $HEF                      or            DEPUTY SPERM or.CONSTABLE MUST jBE
                                                                                                                                                                         "”fb‘ly          {gligk
                                                                  .p                                   ?L"
                                                                                                         L",~=‘rr'_’*
                                                                                                       _¢'           g‘                                        ‘        '
                                                                                                                                                                                 §ng                  ‘iﬁ
                                                                                                                                                                                                                                                     s.


                                                                   :J
                                                                            'ﬁ”                                                                                                           ,5:                                                      ,lf             5
                                                                                                                                                                                                                                                              :i
                                                                                                            "             V
                                                                                                                                                                                                                                 I



                                                                                                                                                                                                                                                              '7


                                                                            ‘1      7

                                                                                             ‘
                                                                            r?.—                                I'
                                        ,E.
                                                  7;,        :‘_                                     V?ilr‘”         {‘3:                                                                                                                                 i
                                              "                                                  '


         Signature                      ’.
                                                                                  -,v.




         State of
                                                                                                                                                                                                                     T'




                                              ‘L
                                                                                                                                                                                                 a r‘      f
         County of                                                                       <
                                                                                                                                                     z
                                                                                                                                                                                ,3;                                                  _‘       w
                                                                                                                                                                                                                                          i




              On this                 day of                                                                                           .10
                                                                                                                                       '
                                                                                                                                                     ,       before me, thc undermgned notary public, personally
                                                                                                                                           ‘“’

         appeared                                                                                                                                            i               :QD personally known to the notary
                                                                                                                                                                                            ,_    ,
                                                                                                                                                                                                       ‘


                                                                                                                                                                                                                          I




         or    D      proved     to     the                 notary                                   through                   Vl‘ry'isatlsfactory                              evldence                                       of         identiﬁcation,                    which      was
                                                                                                                               "
                                                                   {£9 be' the person who signed above in my presence,                     «g-
                                                                                                                                   '




         and who     swore or afﬁrmed to the notary that the contents of the document are truthﬁll to the best of his or her
         knowledge.

                                                                                                                                           Notary Public:
                                                                                                                                           My commission expires:
                                                                                                                                           Notary identiﬁcation number:



                                                                                                                                           Page 2 of 2




         SC-CMS-l       (revised July 2020)




                                                                                                                                   Page 22
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS
Submitted: 6/9/2021 3:06 PM
                                                                      Document 3 Filed 06/29/21 Page 23 of 38 PageID #: 39
Envelope: 3138713
Reviewer: Lindsay Z.



                                                                STATE OF RHODE ISLAND
                                                                      SUPERIOR COURT
                                                                             SUMMONS
                                                                                     Civil Action File     Number
                                                                                     KC—2021-0486
         Plaintiff                                                                   Attorney for the Plaintiff or the Plaintiff
         Ken'i Neill                                                                 Jeffrey D.   Sowa
         V.                                                                          Address of the      Plaintiff’s   Attorney or the Plaintiff
         American Honda Motor Co.,                      Inc. et al.                  LAPLANTE SOWA GOLDMAN
         Defendant                                                                   78   KENWOOD STREET
                                                                                     CRANSTON RI          02907

         Noel Judicial Complex                                                       Address: of the Defendant
         Kent County                                                                 450 Veterans Memorial Parkway Suite 7A
         222 Quaker Lane                                                             East Providence RI 02914
         Warwick RI 02886                                                              CT Corporation System
         (401) 822-6900                          r




         TO THE DEFENDANT, American Honda Motor Co., Inc.:
              The above-named              Plaintiff has brought‘         an action against you'in said Superior Caurt in the county
         indicated above.          You    are hereby          summgned and           required to :servc    upon   the Plaintiff’s attOmey,    whose
         address    is listed   above,,an answer to the               ‘c‘o‘mpiaiﬂt       herewith Served upon you within twenty (20)
                                                                                     Which   is

         days aﬁer service of this,          Summons           upon you, exclusive of the day of service.

              If   you   fail t0     do   $0,:       judgment by default will be taken against you                for the relief   demanded   in the
         complaint.      Your answer must                also be ﬁled with the court.

              As provided   Rule 13(a) of the Superior Court Rules of Civil Proce’dure, unless the relief demanded in
                                in
        the complaint         damage arising out of your ownership, maintenancefoperation, or control of a motor
                            is for

        vehicle, or unless otherwise prOvided in Rule l3('a), your answer must state as a counterclaim any related
        claim which you may have against 'the Plaintiff, or you will thereafter be barred from making such claim in
        any other action.

        This   Summons was            generated on 6/3/2021.                              [s/ Danielle   Keegan
                                                                                          Clerk



                                                         Witness the seal/watermark of the Superior Court




        SC-CMS-l         (revised July 2020)




                                                                                 Page 23
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS
Submitted: 6/9/2021 3:06 PM
                                                                 Document 3 Filed 06/29/21 Page 24 of 38 PageID #: 40
Envelope: 3138713
Reviewer: Lindsay Z.



                                                               STATE OF RHODE ISLAND
                                                                  SUPERIOR COURT
         Plaintiff                                                                                    Civil Action File   Number
         Kerri Neill                                                                                 KC-2021-0486
          v.
         American Honda Motor C0,,                Inc. et a1.
         Defendant



                                                                   PROOF 0F SERVICE
              hereby certify that on the date below I served a copy of this Summons, complaint, Language Assistance
               I

         Notice, and all other required documents received herewith aupon the Defendant, American Honda Motor Co.,
         Inc.,     by   delivering or leaving said papers in 'the following manner:


               U With the Defendant pgrsonally.
               D   At the Defendant’s dwelling house or usual place of abode with a person of                     suitable age and discretion
                    then residing therein.
                    Name of person ‘of suitable ageand discretion          7




                    Address of dwelling house or usual place of abode;


                    Age    u    V   ,     .




                    Relationship to the Defendant


               D With an agent authorized by appointment or by law
                                                           ‘
                                                                                   ‘to   receive service of process.
                    Name of authorized agent                                                          I




                                  one designated by'statute to receive service, further riotice as required by statute was given
                    If the agent is
                    as noted below.




               U With a guardian or conservator of the Defendant.
                   Name         ofperson and designation

               U By delivering said papers t0 the attorney general or an assistant attorney general if serving the state.
               U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, or
                    manager.
                    Name            ofperson and designation



                                                                        Page   1   of 2




         SC-CMS-l              (revised July 2020)




                                                                        Page 24
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS
Submitted: 6/9/2021 3:06 PM
                                                                    Document 3 Filed 06/29/21 Page 25 of 38 PageID #: 41
Envelope: 3138713
Reviewer: Lindsay Z.



                                                                  STATE OF RHODE ISLAND
                                                                           SUPERIOR COURT
              Upon a private corporation, domestic or foreign:
               U By delivering said papers to an ofﬁcer or a managing or general                                            agent.
                     Name of person and designation
               U     By leaving said papers at the oﬁ'lce of the corporation With a person employed therein.
                      ame of person and designation
                     By delivering said papers to an ag                t   autho'zed                       a poin       ent or   by law to receive service ofprocess.
                   Name of authorized agent                   [TOMQ                 mu                       :77         H" a/ffz
                     If the   agent   is   one designated by      stafute t0 receivd'servick, ﬁu‘ther notice as required                             by   statute   was given
                     as   noted below.



              D Iwas unable to make service aﬁér the foiloviring reasonable attempts:

                                             I                                                                                           Jrr—x
         SERVICE DATE-                              /
                                                         j    Idll/l,               9% m                     ASERVICE‘FEE $              70
                                           Month        Day       Y_e_ar                                                h
        —0turf
             SHERIFF
                 tlll‘e                      0r   DEPUTY SHERIFF or ONSTABLE
                                                                            _                                       _




           M/Wﬁﬂi
         nga

          wRE/WN
         510%
                  K/(LWéWo
                                                        OTHER THAN A SHERIFF or DEPUTY SHERIFF                                             or   CONSTABLE MUST BE
                      IZED


         Signature


         State   of
         County of

               On this                      day of                              ,   20    ,            ,   before me, the undersigned notary public, personally
         appeared                                                                                                                  D    personally   known    to the notary
         or      D        proved       t0     the        notary    through          satisfactory                   evidence        of
                                                                                                                              which was   identiﬁcation,

                                                                               4.:
                                                                                       be  the person
                                                                                         .......   ,  Who
                                                                                                       rte signed  above   in my presence,
         and   who swore        or afﬁrmed to            the notary that the contents of the document are truthful to the best 0f his or her
         knowledge.


                                                                                     Notary Public:
                                                                                     My commission expires:
                                                                                     Notary identiﬁcation number:



                                                                                     Page 2 of 2




         SC-CMS-l           (revised July 2020)




                                                                                    Page 25
Plaintiff
             m
       Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 26 of 38 PageID #: 42



                V
                    uxricc
                             /

                             i)
                                 WAl




                                  [yobs
                                       .-
                                            ‘
                                                -




                                                We
                                                    ﬂ



                                                          é)
                                                               '
                                                                   (mot
                                                                           STATE OF RHODE ISLAND
                                                                              SUPERIOR COURT
                                                                                  SUMMONs
                                                                                           Civil Action File
                                                                                           KC-2021-0486
                                                                                                                   Number

                                                                                           Attorney for the Plaintiff 0r the Plaintiff
Kerri Neill                                                                                Jeffrey D.      Sowa
V.                                                                                         Address of the        Plaintiff’s   Attorney 0r the Plaintiff
American Honda Motor Co.,                                          Inc. et a1.             LAPLANTE SOWA GOLDMAN
Defendant                                                                                  78   KENWOOD STREET
                                                                                           CRANSTON RI            02907

Noel Judicial Complex                                                                      Address of the Defendant
Kent County                                                                                222 Jefferson Boulevard Suite 200
222 Quaker Lane                                                                            Warwick RI 02888
Warwick RI 02886
(401) 822-6900


TO THE DEFENDANT, Home Depot U.S.A., Inc.:
     The above-named                                Plaintiff has brought           an action against you in said Supeﬁor Court in the county
indicated above.                   You              are hereby            summoned and     required to serve       upon the     Plaintiff’s attorney,   whose
address    is listed              above, an answer t0 the complaint which                            herewith served upon you within twenty (20)
                                                                                                      is

days after service of this                                Summons         upon you, exclusive 0f the day of service.

     If   you       fail to            do           so,   judgment by default          will be taken against        you   for the relief   demanded     in the
complaint.           Your answer must                                also be ﬁled With the court.

     As provided    Rule 13(a) of the Superior Court Rules 0f Civil Procedure, unless the relief demanded in
                                  in
the complaint         damage arising out 0f your ownership, maintenance, operation, 0r control of a motor
                             is   for
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
any other   action.


This   Summons was                      generated on 6/3/2021.                                  /s/   Danielle    Keegan
                                                                                                 Clerk



                                                                      Witness the seal/watermark of the Superior Court




SC-CMS-l             (revised July 2020)



                                                                                           Page 26
         Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 27 of 38 PageID #: 43

                        /              .




                            +39
                                  4.
                                       m   ‘I




                                                Q
                                                         STATE 0F RHODE ISLAND
                              ODE \SW                            SUPERIOR COURT
Plaintiff                                                                                        Civil Action File     Number
Kerri Neill                                                                                      KC-202 1 -0486
V.

American Honda Motor Co.,                       Inc. et a1.
Defendant



                                                                  PROOF OF SERVICE
     I   hereby certify that 0n the date below I served a copy 0f this Summons, complaint, Language Assistance
Notice, and     all other required documents received herewith upon the Defendant, Home Depot U.S.A., Inc., by

delivering 0r leaving said papers in the following manner:


     U With the Defendant personally.
     U    At the Defendant’s dwelling house or usual place 0f abode with a person 0f                          suitable age     and discretion
          then residing therein.
          Name  ofperson of suitable age and discretion
          Address of dwelling house or usual place of abode

          Age
          Relationship to the Defendant


     U With an agent authorized by appointment 0r by law to receive service of process.
          Name    of authorized agent
           If the agent isone designated by                   statute to receive service, further notice as required   by   statute   was given
           as noted below.




     U With a guardian 0r conservator 0f the Defendant.
          Name    of person and designation

     U By delivering said papers t0 the attorney general 0r an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, or
          manager.
           Name    0f person and designation



                                                                         Page   1   of2




SC-CMS-l        (revised July 2020)



                                                                           Page 27
       Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 28 of 38 PageID #: 44


                                           ,
                                               Honor       STATE OF RHODE ISLAND
                     4°

                          ODE 15W                               SUPERIOR COURT
     Upon   a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing or general agent.
        Name of person and designation
      U By leaving said papers at the ofﬁce of the corporation with a person employed therein.
        Name 0f person and designation
      D By delivering said papers to an agent authorized by appointment or by law to receive service                                    of process.
       Name of authorized agent
        If the agent is    one designated by               statute t0 receive service, further notice as required            by   statute   was given
        as noted below.




     U Iwas unable to make service after the following reasonable attempts:

SERVICE DATE:                          /               /                                     SERVICE FEE   $
                    Month Day      Year
Signature   of SHERIFF or DEPUTY SHERIFF                          or       CONSTABLE


SIGNATURE OF PERSON OTHER THAN A SHERIFF                                                0r   DEPUTY SHERIFF       0r   CONSTABLE MUST BE
NOTARIZED.


Signature


State of
County of

     On this                   day of                                  ,
                                                                           20       ,
                                                                                        before me, the undersigned notary public, personally
appeared                                                                                                  D     personally   known    to the notary
or    U     proved        to     the           notary       through        satisfactory        evidence    of     identiﬁcation,       Which      was
                                                                                ,
                                                                                    to   be the person    who    signed above in      my     presence,
and who swore or afﬁrmed               t0 the notary that the contents                  of the document are truthful t0 the best of his 0r her
knowledge.


                                                                            Notary Public:
                                                                            My commission expires:
                                                                            Notary identiﬁcation number:



                                                                            Page 2 0f 2




SC-CMS-l       (revised July 2020)



                                                                            Page 28
Plaintiff
             m
       Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 29 of 38 PageID #: 45


                    WA
                     4:
                        6OD
                                  .




                              E ‘S\,F
                                            o
                                                        STATE 0F RHODE ISLAND
                                                           SUPERIOR COURT
                                                               SUMMONS
                                                                       Civil Action File
                                                                       KC-2021-0486
                                                                                               Number

                                                                       Attorney for the Plaintiff 0r the Plaintiff
Kerri Neill                                                            Jeffrey D.      Sowa
v.                                                                     Address of the        Plaintiff’s   Attorney 0r the Plaintiff
American Honda Motor Co.,                       Inc. et a1.            LAPLANTE SOWA GOLDMAN
Defendant                                                              78   KENWOOD STREET
                                                                       CRANSTON RI            02907

Noel Judicial Complex                                                  Address of the Defendant
Kent County                                                            450 Veterans Memorial Parkway             Suite   7A
222 Quaker Lane                                                        East Providence RI 02914
Warwick RI 02886
(401) 822-6900


TO THE DEFENDANT, American Honda Motor Co., Inc.:
     The above-named                  Plaintiff has brought     an action against you in said Superior Court in the county
indicated above.          You         are hereby       summoned and   required t0 serve        upon    the Plaintiff’s attorney,   whose
address    is listed      above, an answer to the complaint which                 herewith served upon you within twenty (20)
                                                                                  is

days after service of this                  Summons    upon you, exclusive 0f the day 0f service.

     If   you   fail to      do       so,   judgment by default will be taken against you             for the relief   demanded    in the
complaint.      Your answer must                also be ﬁled With the court.

     As provided    Rule 13(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
                        in
the complaint      is damage arising out 0f your ownership, maintenance, operation, or control of a motor
                          for
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
any other   action.


This   Summons was              generated on 6/3/2021.                      /s/   Danielle    Keegan
                                                                             Clerk



                                                  Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2020)



                                                                      Page 29
          Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 30 of 38 PageID #: 46


                                                 STATE 0F RHODE ISLAND
                          43$
                                        0/
                              ODE \SW                    SUPERIOR COURT
Plaintiff                                                                                  Civil Action File   Number
Kerri Neill                                                                                KC-202 1 —0486
 V.

American Honda Motor Co.,               Inc. et a1.

Defendant



                                                          PROOF OF SERVICE
      I   hereby certify that 0n the date below I served a copy 0f this Summons, complaint, Language Assistance
Notice, and      all other required documents received herewith upon the Defendant, American Honda Motor Co.,

1110.,    by   delivering 0r leaving said papers in the following manner:


      D With the Defendant personally.
      U    At the Defendant’s dwelling house 0r usual place 0f abode with a person of                  suitable age   and discretion
           then residing therein.
           Name  0f person of suitable age and discretion
           Address of dwelling house or usual place of abode

           Age
           Relationship to the Defendant


      U With an agent authorized by appointment 0r by law to receive service of process.
           Name    of authorized agent
            If the agent isone designated by          statute to receive service,   funher notice as required by statute was given
            as noted below.




      U With a guardian 0r conservator 0f the Defendant.
           Name     of person and designation

      U By delivering said papers t0 the attorney general 0r an assistant attorney general if serving the state.
      U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, or
           manager.
            Name     0f person and designation



                                                                 Page   1   of2




SC-CMS-l          (revised July 2020)



                                                                   Page 30
                      m
       Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 31 of 38 PageID #: 47

                      1‘3“
                     4’”ng
                                                 STATE 0F RHODE ISLAND
                             .sw‘e                    SUPERIOR COURT
     Upon   a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing or general agent.
        Name of person and designation
      U By leaving said papers at the ofﬁce of the corporation with a person employed therein.
        Name 0f person and designation
      D By delivering said papers to an agent authorized by appointment or by law to receive service                          of process.
       Name of authorized agent
        If the agent is   one designated by      statute t0 receive service, further notice as required            by   statute   was given
        as noted below.




     U Iwas unable to make service after the following reasonable attempts:

SERVICE DATE:                       /        /                                     SERVICE FEE   $
                    Month Day      Year
Signature   of SHERIFF or DEPUTY SHERIFF                or       CONSTABLE


SIGNATURE OF PERSON OTHER THAN A SHERIFF                                      0r   DEPUTY SHERIFF       0r   CONSTABLE MUST BE
NOTARIZED.


Signature


State of
County of

     On this                day of                           ,
                                                                 20       ,
                                                                              before me, the undersigned notary public, personally
appeared                                                                                        D     personally   known    to the notary
or    U     proved     to     the       notary    through        satisfactory        evidence    of     identiﬁcation,       Which      was
                                                                      ,
                                                                          to   be the person    who    signed above in      my     presence,
and who swore or afﬁrmed            t0 the notary that the contents           of the document are truthful t0 the best of his 0r her
knowledge.


                                                                  Notary Public:
                                                                  My commission expires:
                                                                  Notary identiﬁcation number:



                                                                  Page 2 0f 2




SC-CMS-l       (revised July 2020)



                                                                  Page 31
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 32 of 38 PageID #: 48
Submitted: 6/2/2021 3:28 PM
Envelope: 3127282
Reviewer: Lindsay Z.




                    STATE OF RHODE ISLAND                                                                 SUPERIOR COURT
                   KENT,      SC.


                   KERRI NEILL,
                             Plaintiff,


                                       V.                                        :                        CA.   N0.   KC

                   AMERICAN HONDA MOTOR CO., INC.
                   and HOME DEPOT U.S.A., INC.,
                             Defendants.



                                                                         Complaint

                                                                  Parties   and Jurisdiction

                              1.       Plaintiff, Kerri Neill (“Neill”),     was     at all   times material hereto a resident 0fthe City


                    0f Warwick, County 0f Kent, State of Rhode Island.


                             2.        Upon   information, Defendant           American Honda Motor C0.,              Inc.   (“Honda”),   is   a


                    foreign corporation, organized under the laws 0f California and licensed t0 d0 business in the State


                    0f Rhode Island, with      its   principal place of business located in the State of California.


                              3.       Upon   information and belief,       at all   times material hereto, Defendant          Home Depot

                   U.S.A., Inc.       (“Home Depot”) was         a Delaware entity With a principal place of business located in


                   the State 0f Georgia.


                             4.        Honda and Home Depot have            sufﬁcient         minimum contacts With the       State 0f Rhode


                    Island to be subj ect to the jurisdiction of this Honorable Court.


                              5.       The amount      in controversy   and nature of the controversy are sufﬁcient              t0 establish


                   the jurisdiction of this Honorable Court.


                                                                             m
                              6.       Ms. Neill      repeats,   re-alleges,    and incorporates by reference each and every

                    allegation herein pleaded.




                                                                            Page 32
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 33 of 38 PageID #: 49
Submitted: 6/2/2021 3:28 PM
Envelope: 3127282
Reviewer: Lindsay Z.




                              7.       At    all   times material hereto, Ms. Neill       owned   a   Honda HRR216VKA lawnmower,

                   Which was manufactured by Honda                   (the   “Lawnmower”).

                              8.       Ms. Neill purchased the Lawnmower from                          Home Depot        located in North


                   Kingstown, Rhode Island.


                              9.       On    0r about June 21, 2020, Ms. Neill            was removing      the   Lawnmower     (While in   its



                   properly folded position) from           its   stored location in her garage       When the handle retracted suddenly

                    severing a portion of Ms. Neill’s             left   index ﬁnger.


                              10.      The mechanics 0f the Lawnmower handle were inherently dangerous and                         unsafe.


                              11.      The Owner’s Manual                for the   Lawnmower     contains n0 warnings or instructions


                   regarding such risks or hazards.


                              12.      The Lawnmower          itself contains      n0 warnings regarding      risk   0f such injury.


                              13.      As    a direct and proximate result of the defective condition 0f the               Lawnmower and

                   Honda’s      failure t0   warn, Ms. Neill sustained severe and permanent injuries and disﬁgurement.


                                                           COUNT I — Strict Product Liability
                                                            (Neill vs.      Honda and Home Depot)

                              13.      Ms. Neill        repeats,     re-alleges,    and incorporates by reference each and every

                    allegation herein pleaded.


                              14.      Upon         information      and     belief,    Honda   designed,    manufactured,       assembled,


                    inspected, tested, distributed and sold the              Lawnmower      so as t0 render   it   defective and unsafe for


                    its   intended use.


                              15.      Honda’s design, manufacturing, assembling, inspection, distribution and                    sale 0fthe


                   Lawnmower          caused the defective and unsafe condition as alleged herein.


                              16.      Home Depot distributed,              merchandised, and sold the Lawnmower.




                                                                                Page 33
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 34 of 38 PageID #: 50
Submitted: 6/2/2021 3:28 PM
Envelope: 3127282
Reviewer: Lindsay Z.




                              17.       When Ms.      Neill sustained the       damages described      herein, the   Lawnmower was              in a


                    defective condition and unreasonably dangerous t0 a user 0r                    consumer    in that   it   was unﬁt,   unsafe,


                   not usable for the purpose for Which             it   was   intended, dangerous and defective in nature, design,


                    and materials and defective         in manufacture.


                              18.       Such conditions were not observable by Ms. Neill Who relied 0n the duties of Honda

                    and    Home     Depot, to deliver the    Lawnmower           at the   time of sale in a condition that was ﬁt for the


                   use and purpose intended and in a safe and operable condition.


                              19.       Honda and Home Depot’s breach 0f its duty 0f care caused the                     defective condition


                    0f the   Lawnmower and       is   the proximate cause 0f            Ms. Neill’s severe and permanent             injuries   and

                    disﬁgurement.


                              COUNT II — Breach of Implied Warrantv 0f Fitness and/or Merchantabilitv
                                                                         (Neill vs.    Honda)

                              20.       Ms. Neill     repeats, re-alleges,           and incorporates by reference each and every

                    allegation herein pleaded.


                              21.       The Lawnmower manufactured by Honda and sold to Ms.                      Neill    by Honda, was not

                    of merchantable       quality. Rather,   it   was unﬁt,      unsafe, and not usable for the purpose for             Which     it




                   was     intended.   Such condition constituted a breach of Honda’s implied warranty of merchantability

                    and/or ﬁtness, in that the         Lawnmower was            not ﬁt for the purpose for Which              it   was designed,

                   namely, to be safely stored and          moved with         its   handle properly folded.


                              22.       When   purchasing and operating the Lawnmower, Ms. Neill relied upon Honda’s


                     skill   and judgment and     its   implied warranty of ﬁtness for the purpose for Which she purchased


                     the   Lawnmower.




                                                                               Page 34
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 35 of 38 PageID #: 51
Submitted: 6/2/2021 3:28 PM
Envelope: 3127282
Reviewer: Lindsay Z.




                             23.         The Lawnmower was not ﬁt                for    its   intended purpose and use, and as a result of


                   Honda’s breach 0f            its   warranty 0f ﬁtness of the Lawnmower, Ms. Neill sustained severe and


                   permanent        injuries   and disﬁgurement.

                                                                     COUNT III — Negligence
                                                                            (Neill vs.   Honda)

                             24.         Ms. Neill       repeats, re-alleges,        and incorporates by reference each and every

                    allegation herein pleaded.


                             25.         Honda negligently designed and/or manufactured and/or inspected and/or marketed

                    and/or sold the       Lawnmower and negligently placed                    it   into the Channels   0f trade When   it   knew, 0r

                   With a reasonable degree 0f care, should have                       known        that the   Lawnmower was dangerous and

                    defective in nature, design and materials, and                  was   in a     dangerous and/or defective condition, in a


                   manner     in    Which Honda should reasonably have foreseen would come                         into use   by persons such     as


                   Ms.   Neill,     Who was unaware 0f the            dangerous and defective condition, and Honda’s failure t0 use


                   reasonable care to prevent such damages t0 such persons including Ms. Neill.


                              26.        Honda        failed t0   warn Ms.      Neill and other consumers 0f the potential for the


                   Lawnmower handle             to close in a scissor-like        manner with          the risk of severing ﬁngers before and


                    after offering the         same      for sale.   Such dangerous condition was reasonably foreseeable and

                   knowable        t0   Honda   at the   time of marketing.


                              27.        Honda’s breach 0f           its   duties of care in the design, manufacture, inspection                and

                    distribution 0f the         Lawnmower, and             failure to    warn, caused Ms. Neill t0 sustain severe and


                   permanent        injuries   and disﬁgurement.

                              COUNT IV — Breach 0f Implied Warrantv 0f Fitness and/or Merchantabilitv
                                                                       (Neill vs.   Home Depot)

                             28.         Ms. Neill       repeats, re-alleges,        and incorporates by reference each and every

                    allegation herein pleaded.




                                                                                 Page 35
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 36 of 38 PageID #: 52
Submitted: 6/2/2021 3:28 PM
Envelope: 3127282
Reviewer: Lindsay Z.




                              29.          Home Depot distributed,        merchandised, and sold the Lawnmower.


                              30.          The Lawnmower      distributed, merchandised,               and sold by   Home Depot t0 Ms. Neill,

                   was not of merchantable             quality. Rather,    it   was unﬁt,      unsafe, and not usable for the purpose for


                   which     it   was    intended.   Such condition constituted a breach 0f Home Depot’s implied warranty 0f

                   merchantability and/or ﬁtness, in that the              Lawnmower was              not ﬁt for the purpose for Which   it   was

                    designed, namely, to be safely stored and              moved with          its   handle properly folded.


                              3   1.       When     purchasing and operating the Lawnmower, Ms. Neill relied upon                        Home

                     Depot’s       skill   and judgment and     its    implied warranty 0f ﬁtness for the purpose for Which she


                     purchased the Lawnmower.


                              32.          The Lawnmower was not ﬁt              for   its   intended purpose and use, and as a result of


                   Home Depot’s breach of its warranty 0f ﬁtness 0f the Lawnmower, Ms. Neill sustained severe and

                   permanent           injuries   and disﬁgurement.

                                                                  COUNT V — Negligence
                                                                      (Neill vs.   Home Depot)

                              33.          Ms. Neill    repeats, re-alleges,       and incorporates by reference each and every

                    allegation herein pleaded.


                              34.          Home Depot     negligently marketed and/or sold the                 Lawnmower and        negligently


                   placed    it   into the channels     of trade when     it   knew, or with a reasonable degree 0f care, should have

                   known that the Lawnmower was dangerous and defective                              in nature, design   and materials, and was

                    in a   dangerous and/or defective condition, in a manner in which                        Home Depot      should reasonably


                   have foreseen would come into use by persons such as Ms.                                Neill,   Who was unaware of        the


                    dangerous and defective condition, and                Home     Depot’s failure to use reasonable care to prevent


                    such damages to such persons including Ms. Neill.




                                                                                Page 36
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 37 of 38 PageID #: 53
Submitted: 6/2/2021 3:28 PM
Envelope: 3127282
Reviewer: Lindsay Z.




                              35.      Home Depot      failed t0   warn Ms.     Neill and other consumers of the potential for the


                   Lawnmower handle            to close in a scissor-like     manner With   the risk 0f severing ﬁngers before and


                    after offering the       Lawnmower    for sale.   Such dangerous condition was reasonably foreseeable and

                   knowable      to   Home Depot at the time       0f marketing and     sale.



                              36.      Home     Depot’s breach 0f      its   duties of care in the marketing, distribution,   and   sale


                    of the Lawnmower, and          failure to   warn, caused Ms. Neill to sustain severe and permanent injuries


                    and disﬁgurement.

                             WHEREFORE,           Plaintiff, Kerri Neill, respectfully requests this     Honorable Court:

                                        1.      Enter judgment in favor of Plaintiff and against Defendant 0n each and


                                                 every count contained herein;


                                       2.       Award damages          t0    Plaintiff for an   amount necessary     t0   invoke the


                                                jurisdiction 0f this Honorable Court;


                                       3.       Award    Plaintiff interest, costs, expenses,      and reasonable attorneys’    fees;


                                                 and

                                       4.       Award such       other relief, as this Honorable Court   deems just and

                                                 appropriate.


                                                                      JURY DEMAND
                              PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY AS TO ALL TRIABLE

                   ISSUES OF RIGHT.




                                                                             Page 37
Case Number: KC-2021-0486
Filed in Kent County Superior Court
                 Case 1:21-cv-00276-WES-PAS Document 3 Filed 06/29/21 Page 38 of 38 PageID #: 54
Submitted: 6/2/2021 3:28 PM
Envelope: 3127282
Reviewer: Lindsay Z.




                                                     Plaintiff,
                                                     Kerri Neill,
                                                     By her Attorney,


                                                     /s/   Jeffrey D.   Sowa
                                                     Jeffrey D. Sowa, Esq./#5764
                                                     Heather M. Spellman, Esq./#6461
                                                     LaPlante Sowa Goldman
                                                     78 Kenwood Street
                                                     Cranston, RI 02907
                                                     TEL: (401) 273-0200
                                                     FAX: (401) 273-0250
                                                     EMAIL: jsowa@lsglaw.com
                                                                  hspellmanngsglawcom



                    Dated: June       2,   2021




                                                     Page 38
